DETAILED ACTION
Claim Status
This Office Action is in response to claims filed on 02/08/2021.
Claim 18 is canceled.
Claims 1-17 and 19-20 are pending of which claims 1-17 are withdrawn from consideration as explained below and claims 19-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121;
Claims 1-17, drawn to distributed system, classified in CPC G06F 9/465.
Claims 19-20, drawn to authorization, classified in CPC G06Q 20/40.
The inventions are distinct, each from the other because of the following reasons: Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as running the first product first subset with the second product first subset to yield a first partial result on a second computer-implemented system at a first location and running the first product second subset with the second product second subset to yield a second partial result on a third computer-implemented 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.
Claims 19-20 are elected due to their similarity to the prior examined claims. Accordingly, claim 1-17 are withdrawn from consideration as being directed to non-elected inventions. See 37 CFR 1.142(b) and MPEP § 821.03.  Applicant is respectfully requested to cancel the non-elected claims in response to this office action.

Response to Arguments
With respect to rejection of claims under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon or an abstract idea) without significantly more, Applicant is of the opinion that the analysis in the Office Action for the Alice-type rejection is not persuasive because some claim amendments that more clearly define the claim scope as claim 1 now recites dividing the first product into a first product first subset and a first product second subset and dividing the second product into a second product first subset and a second product second subset and running, on a second computer-implemented system at a first location, the first product first subset with the second product first subset to yield a first partial result and running, on a third computer-implemented system at a second location access to data by performing (running) mathematical calculations on data using algorithm [sic] after authorizing a request for the and [sic] data before combining the result of the calculation and outputting to a requesting party.” As described in the application and covered in revised claim 1, the method involves a particular way of dividing the first product into a first product first subset and a first product second subset and dividing the second product into a second product first subset and a second product second subset as these subsets (which in dependent claims is further refined to be data subsets and algorithm subsets) are processed on different compute systems (physically or virtually) in order to maintain privacy hence Claim 1 recites running, on a second computer-implemented system at a first location, the first product first subset with the second product first subset to yield a first partial result and running, on a third computer-implemented system at a second location separate from the first location, wherein the second computer-implemented system is separate from the third computer-implemented system, the first product second subset with the second product second subset to yield a second partial result in which the Office Action mischaracterizes or ignores the scope of no more than a computer performing functions.”  Additionally, Applicant alleges that it is very easy to identify a “practical application” that is beyond a mere generic computer system that operates on a mathematical algorithm since the privacy of the data and the privacy of the algorithms (the first and second products) is achieved through the division of the products and then the running of the product subsets as described on separate systems such that no entity is processing all the data using a complete and full algorithm since being able to achieve data processing on algorithms while preserving privacy of each product is a clear practical application as shown in the application.  Applicant adds, privacy is achieved using the features recited in the claims and that surely is more than just a generic computer performing functions and the claims do recite a practical application and do effect a particular process using a particular separated computer structure that is not just a general linking of the use of the abstract idea to a general technology environment hence the Office Action in this case did not articulate or appreciate the more specific limitations of the claims which enable it to overcome this Section 101 rejection when those features are properly taken into account, the analysis of the Office Action becomes less persuasive as it describes an invention that is not recited in the present claims.  In addition, Applicant alleges that the preponderance of the evidence is in favor of claims 1-18 being found patent eligible and this rejection should be withdrawn because with respect to the mathematical concepts category, the October 2019 Guidance states that “A claim does not recite a mathematical concept, if it is only based on or involves a mathematical concept.” This category is described as mathematical relationships, formulas or equations, and mathematical calculations. There are no mathematical formulas in the claim as the concepts relate to products or more narrowly in dependent claims to algorithms and data and the claims 
Examiner fully considers Applicant’s position, but considers the arguments with regard to claims 1-17 as moot as the claims have been withdrawn from consideration.  However, with respect to claim 19-20, the claims remain to be directed to an abstract idea without significantly more as the claim recites data access/processing, which is an abstract idea.  Specifically, the claims recite "receiving from a first provider of a first product, a request for a second product from a second provider; receiving a first authorization from the first provider to use the first product; receiving a second authorization to use the second product from the second provider; and based on the first authorization and the second authorization; dividing the first product into a first product first subset and a first product second subset; dividing the second product into a second product first subset and a second product second subset; running at a first location, the first product first subset with the second product first subset to yield a first partial result; running at a second location separate from the first location, the first product second subset with the second product second subset to yield a second partial result; outputting a combined result based on the first partial result and the second partial result; providing a confirmation to one of the first provider or the second provider regarding how the first partial result and the second partial result were obtained to maintain privacy in the first product and the second product.", which is grouped within the “Certain Methods of Organizing Human Activity/Mathematical Alice/Mayo test such as managing relationship/mathematical formulas or equations/calculations (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve in providing access to data by performing (running) mathematical calculation on data using algorithm after authorizing a request for the data before combining the result of the calculation and outputting to a requesting party as well as providing confirmation to one of the first provider or the second provider regarding how the first partial result and the second partial result were obtained.  Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claims such as “a system comprising: at least one processor; and: a computer-readable device storing instructions which, when executed by the at least one processor, cause the at least one processor to perform operations,” “the first computer-implemented system and the second computer-implemented system being separated,” merely uses a computer as a tool to perform an abstract idea and/or generally links the use of a judicial exception to a particular technological environment.  Specifically, the “a system comprising: at least one processor; and: a computer-readable device storing instructions which, when executed by the at least one processor, cause the at least one processor to perform operations,” “the first computer-implemented system and the second computer-implemented system being separated,” perform the steps or functions of receiving from a first provider of a first product, a request for a second product from a second provider; receiving a first authorization from the first provider to use the first product; receiving a second authorization to use the second product from the second provider; and based on the first authorization and the second authorization; dividing the first product into a first product first subset and a first product second subset; dividing the second product into a second product first subset and a second product second subset; running at a first location, the first product first subset with the second product first subset to yield a first partial result; running at a second location separate from the first location, the first product second subset with the second product second subset to yield a second partial result; outputting a combined result based on the first partial result and the second partial result; providing a confirmation to one of the first provider or the second provider regarding how the first partial result and the second partial result were obtained to maintain privacy in the first product and the second product."  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a “a system comprising: at least one processor; and: a computer-readable device storing instructions which, when executed by the at least one processor, cause the at least one processor to perform operations,” “the first computer-implemented system and the second computer-implemented system being separated,” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of data access/processing.  As discussed above, taking the claim elements separately, the “a system comprising: at least one processor; and: a computer-readable device storing instructions which, when executed by the at least one processor, cause the at least one processor to perform operations,” “the first computer-implemented system and the second computer-implemented system being separated,” perform the steps or functions of " receiving from a first provider of a first product, a request for a second product from a second provider; receiving a first authorization from the first provider to use the first product; receiving a second authorization to use the second product from the second provider; and based on the first authorization and the second authorization; dividing the first product into a first product first subset and a first product second subset; dividing the second product into a second product first subset and a second product second subset; running at a first location, the first product first subset with the second product first subset to yield a first partial result; running at a second location separate from the first location, the first product second subset with the second product second subset to yield a second partial result; outputting a combined result based on the first partial result and the second partial result; providing a confirmation to one of the first provider or the second provider regarding how the first partial result and the second partial result were obtained to maintain privacy in the first product and the second product."  These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of data access/processing.  Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea.  The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Therefore, the claim is not patent eligible.
With respect to rejection of claims 19-20 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter that does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter) as claim 19 recites “A system comprising: at least one processor; and a computer-readable device storing instructions…”  in which the term “computer-readable device” is broad enough to read on a transitory signal, Applicant is of the opinion that the rejection should be withdrawn because Applicant has used this claim structure literally thousands of times without a Section 101 rejection configured in this Office Action and the claim already recites a system and a computer processor which eliminates the scope of the 
Examiner fully considers Applicant’s position, but respectively disagree because the term “computer-readable device” is broad enough to read on a transitory signal hence Examiner sustains the rejection. (See. MPEP § 2106)

With respect to rejection of claims under 35 U.S.C. 112(a), Applicant is of the opinion that the rejection should be withdrawn because the standard of the written description requirement is whether the disclosure would teach one of skill in the art how to make and use the invention as the application as noted in the Office Action explains that data can be divided into subsets of data and Applicant provides an example of dividing the data into subset that would be understandable to one of skill in the art such as a set of data consisting of the numbers 1, 2, 3, 4, 5 in which the data could be divided into a first subset of the numbers 1, 2 and 3. A second subset could consist of the remaining numbers 4 and 5 and one of skill in the art would easily understand how to divide data into subsets as such the concept is very easy to grasp, in other words.  Further, Applicant alleges with respect to algorithms, a similar argument applies and the application explains that algorithms can be converted first into a Boolean logic gate set as shown in the figures and then the logic gate set is then divided into a first subset and a second subset and one of skill in the art will understand this process and is given a specific example of how to achieve the division of the algorithm into different parts using the Boolean logic gate structure as such the specification does comply with 35 USC Section 112(a), first paragraph.  Additionally, Applicant alleges that with respect to paragraph 28 of the Office Action, the claim scope is very similar to the flow diagram shown in FIG. 4 and Steps 406 and 408 describe the dividing steps 
Examiner fully considers Applicant’s position, but considers the arguments with regard to claims 1-17 as moot as the claims have been withdrawn from consideration.  However, claims 19-20 continue to be rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The rejection is not based on concepts that one of skill in the art are easily understood, but that the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention hence Examiner sustains the rejection.

With respect to rejection of claims under 35 U.S.C. 112(b), Applicant is of the opinion that the rejection should be withdrawn because the structure used in these claims has been successfully achieved literally thousands of times to recite systems having processers and computer memory that store computer instructions and these are not “hybrid” claims and there is no confusion as to whether the claims are drawn to a product or a process as claim 1 recites “A method...” and is therefore a process while claims 19-20 each recite “A system” and therefore recite a product “operations” and not a “method” hence this claim structure is common for reciting system claims in which computer-systems perform certain functions according to the programmed stored in memory and in this manner, they become specialized computer systems that operate according to their programmed language.  Accordingly, these claims are not indefinite and comply with 35 USC Section 112(b).
Examiner fully considers Applicant’s position, but considers the arguments with regard to claims 1-17 as moot as the claims have been withdrawn from consideration.  However, claims 19-20 continue to be rejected as hybrid claims since Claim 19 recites “receiving, on the first computer-implemented system, a first authorization from the first provider to use the first product,” “combined,” “obtained via the first computer-implemented system and the second computer-implemented system being separated to maintain privacy,” and Claim 20 recites “combined,” which are limitations that are not attributed to the claimed “A system comprising: at least one processor; and a computer-readable medium…”  drawn to a product.  In light of this conflicting evidence, a person of ordinary skill in the art could reasonably interpret that claims 19-20 to be drawn to either a product or process.  Therefore, claims 19-20 are attempting to claim both an apparatus and the method steps of using the apparatus.  This causes confusion regarding when infringement occurs, either through limitations that are not attributed to any of the claimed structure or through limitations in which it is unclear whether infringement depends on use of the claimed structure or on its functionality.  However, It has been held that a claim that recites both an apparatus and the method steps of using said apparatus and/or method steps is indefinite under section 112, paragraph 2, as it does not sufficiently provide competitors with an accurate determination of the 'metes and bounds' of the IPXL Holdings LLC v. Amazon.com Inc., 77 USPQ2d 1140 (CA FC 2005); Ex parte Lyell, 17 USPQ2d 1548 (B.P.A.I. 1990); In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011); UltimatePointer, LLC v. Nintendo Co., 118 USPQ2d 1125 (Fed. Cir. 2016); Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011)).

With respect to rejection of claims under 35 U.S.C. 112(b), Applicant is of the opinion that the rejection should be withdrawn because the claim 1 is amended to make clear that running, on a second computer-implemented system at a first location, the first product first subset with the second product first subset to yield a first partial result and running, on a third computer-implemented system at a second location separate from the first location, wherein the second computer-implemented system is separate from the third computer-implemented system, the first product second subset with the second product second subset to yield a second partial result.  In claim 1, it is the separation of the processing between the first product first subset with the second product first subset on one system and running the first product second subset with the second product second subset on a second system that provides the security and privacy described in the application in paragraph [0035],  Therefore, the question is whether Gibson’s use of the filter subsets and the data subsets is described in any way as is recited in claim 1 with respect to separate systems at different locations.  Further, Applicant alleges that the portions cited in the Office Action of Gibson suggest and expressly teach that the buffers, convolutional kernels, re-loading of data, and memory that are used all are part of the same computer system and there is no suggestion of the separation that is defined in claim 1 with respect to the processing of the respective subsets of the respective products.  Additionally, claims 1 and 19 are providing a confirmation to one of the first provider or the second provider regarding how the first partial result and the second partial result were obtained via the first computer-implemented system and the second computer-implemented system being separated to maintain privacy in the first product and the second product and support is found in paragraph [0058] for reporting on the successful results of the processing by the different computer systems as the combination of references does not provide such a confirmation as it does not disclose or suggest the separation of the processing as recited in the claims.  Accordingly, Applicant adds, since Gibson fails to disclose or suggest this feature and because Freishtat also fails to disclose this feature, Applicant submits that claim 1 and its dependent claims are patentable and in condition for allowance.
Examiner fully considers Applicant’s position, but considers the arguments with regard to claims 1-17 as moot as the claims have been withdrawn from consideration.  Further, the argument in regards to “the separation of the processing” is also considered moot since none of the claims under considerations recite such limitation.  However, Gibson discloses,
“The hardware implementation of a CNN described herein provides a flexible implementation that allows the CNN inputs (e.g. data and weights for each layer) to be separated or segmented into a number of different portions that can be processed separately to produce partial results. These partial results may then be combined to produce the output from a particular layer. By segmenting or splitting data in the manner described below, the CNN is able to be implemented in a way that meets silicon budgets without compromising on the capability to handle different sizes of data per layer, a different number of weights, and size of weights.” (In at least Pars. 103)
Therefore, given the broadest reasonable interpretations of the claim in light of the Applicant’s Specification, Gibson discloses, providing regarding how the first partial result and the second partial result were obtained (combined result) via the first computer-implemented system and the second computer-implemented system being separated to maintain privacy in the first product and the second product.
Gibson does not explicitly disclose receiving from a first provider of a first product, a request for a second product from a second provider; receiving, on the first computer-implemented system, a first authorization from the first provider to use the first product; receiving a second authorization to use the second product from the second provider; and based on the first authorization and the second authorization: providing a confirmation to one of the first provider or the second provider.  Freishtat disclose,
“In any instance, after the request is generated by the user 172 at the client device 104A, the connecting application program 122 can receive an indication corresponding to the selected indicator from the user 172, or may otherwise receive the communication generated by the user 172 for transmission to an owner or administrator of the particular webpage 124A, 124B and/or content 126A, 126B. The connecting application program 122 can then transmit an access request via a network, such as 102, to the owner or administrator of the particular webpage 124A, 124B and/or content 126A, 126B using previously stored contact information for the owner or administrator of the content, such as an email address, messaging account, network address, telephone number, cell phone number, or other address or location information associated with an owner, administrator, or other suitable contact to facilitate access authorization to the webpage and/or content. For example, a connecting application program, such as 122, operating at the client device 104A can transmit an access request via a network, such as 102, to a content provider 106A, or to a website host server, such as 108A, which may be associated with a destination site. An example access request can include, but is not limited to, an online message, an indicator in an online tool, an email, a text message, a tweet, a SMS, and a voice mail.
When the owner or administrator, such as 176, approves the request, thus authorizing use of the webpage and/or content by the user 172, an indication of the approval or a response communication, such as an email or message, can be transmitted through the network 102 to the client device 104A and connecting application program 122. The connecting application program 122 may generate a corresponding indicator in the interface corresponding with the approval, or may otherwise provide the response communication to the user 172 via the interface. In any instance, once authorization from the owner or administrator, such as 176, is received, the user 172 can utilize the curating application program, such as 120, and/or browser application program, such as 118, and associated tools, such as a drag and drop tool, to access and paste the third party webpage and/or content in a desired webpage and/or website.” (In at least Pars. 80, 83)
Given the broadest reasonable interpretations of the claim in light of the Applicant’s Specification, Freishtat discloses receiving from a first provider of a first product, a request for a second product from a second provider (Figs. 23-25; Pars. 41, 44, 49, 79-80, 115, 128-129, 141-143); receiving, on the first computer-implemented system, a first authorization from the first provider to use the first product (Figs. 4-6, 11-25; Pars. 41, 49, 45, 78, 91-93, 97-116, 119-122, 124-125); receiving a second an authorization to use the second product from the second first authorization and the second authorization: providing a confirmation to one of the first provider or the second provider (Abstract, Figs. 23-25; Pars. 41, 49, 78, 83-84, 114-116, 124-125, 131-135, 146-149).  Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the hardware implementation of a CNN that provides a flexible implementation allowing the CNN inputs (e.g. data and weights for each layer) to be separated or segmented into a number of different portions which can be processed separately to produce partial results (Par. 103) of Gibson in view of receiving from a first provider of a first product, a request for a second product from a second provider (Figs. 23-25; Pars. 41, 44, 49, 79-80, 115, 128-129, 141-143); receiving, on the first computer-implemented system, a first authorization from the first provider to use the first product (Figs. 4-6, 11-25; Pars. 41, 49, 45, 78, 91-93, 97-116, 119-122, 124-125); receiving a second an authorization to use the second product from the second provider; based on the first authorization and the second authorization: providing a confirmation to one of the first provider or the second provider (Abstract, Figs. 23-25; Pars. 41, 49, 78, 83-84, 114-116, 131-135, 146-149) of Freishtat in order to perform a convolution operation on the received input data (first product) using the weights (second product) received from the coefficient buffer (Gibson, Pars. 52, 102) and to only allow users access to contents based on permission by from the content owner/administrator (Freishtat, Pars. 13, 20, 26, 48-49, 70-71, 84, 102).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).


Examiner Comments
Claim 19 recites “to maintain privacy,” are all intended use/functional language and does not have patentable weight it describe the intended use of the systems. (See MPEP 2103 I C, 2114 IV)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon or an abstract idea) without significantly more.
Analysis
In the instant case, as described in further detail below, “computer-readable storage device…” of the system claims reads on a transitory signal, and thus does not fall within the four statutory categories of invention.  However, the remainder of the analysis is provided for claims 19-20 as well, because it would apply if the claims were amended to fall within the four statutory categories of invention.  Therefore, these claims fall within the four statutory categories of invention.
The claim recites data access/processing, which is an abstract idea.  Specifically, the claims recite "receiving from a first provider of a first product, a request for a second product from a second provider; receiving a first authorization from the first provider to use the first product; receiving a second authorization to use the second product from the second provider; and based on the first authorization and the second authorization; dividing the first product into a first product first subset and a first product second subset; dividing the second product into a second product first subset and a second product second subset; running at a first location, the first product first subset with the second product first subset to yield a first partial result; running at a second location separate from the first location, the first product second subset with the second product second subset to yield a second partial result; outputting a combined result based on the first partial result and the second partial result; providing a confirmation to one of the first provider or the second provider regarding how the first partial result and the second partial result were obtained to maintain privacy in the first product and the second product.", which is grouped within the “Certain Methods of Organizing Human Activity/Mathematical Concepts” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test such as managing relationship/mathematical formulas or equations/calculations (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve in providing access to data by performing (running) mathematical calculation on data using algorithm after authorizing a request for the data before combining the result of the calculation and outputting to a requesting party as well as providing confirmation to one of the first provider or the second provider regarding how the first partial result and the second partial result were obtained.  Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject a system comprising: at least one processor; and: a computer-readable device storing instructions which, when executed by the at least one processor, cause the at least one processor to perform operations,” “the first computer-implemented system and the second computer-implemented system being separated,” merely uses a computer as a tool to perform an abstract idea and/or generally links the use of a judicial exception to a particular technological environment.  Specifically, the “a system comprising: at least one processor; and: a computer-readable device storing instructions which, when executed by the at least one processor, cause the at least one processor to perform operations,” “the first computer-implemented system and the second computer-implemented system being separated,” perform the steps or functions of "receiving from a first provider of a first product, a request for a second product from a second provider; receiving a first authorization from the first provider to use the first product; receiving a second authorization to use the second product from the second provider; and based on the first authorization and the second authorization; dividing the first product into a first product first subset and a first product second subset; dividing the second product into a second product first subset and a second product second subset; running at a first location, the first product first subset with the second product first subset to yield a first partial result; running at a second location separate from the first location, the first product second subset with the second product second subset to yield a second partial result; outputting a combined result based on the first partial result and the second partial result; providing a confirmation to one of the first provider or the second provider regarding how the first partial result and the second partial result were obtained to maintain privacy in the first product and the second product."  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a “a system comprising: at least one processor; and: a computer-readable device storing instructions which, when executed by the at least one processor, cause the at least one processor to perform operations,” “the first computer-implemented system and the second computer-implemented system being separated,” to perform the steps amounts to no more than using a computer or processor to automate and/or a system comprising: at least one processor; and: a computer-readable device storing instructions which, when executed by the at least one processor, cause the at least one processor to perform operations,” “the first computer-implemented system and the second computer-implemented system being separated,” perform the steps or functions of " receiving from a first provider of a first product, a request for a second product from a second provider; receiving a first authorization from the first provider to use the first product; receiving a second authorization to use the second product from the second provider; and based on the first authorization and the second authorization; dividing the first product into a first product first subset and a first product second subset; dividing the second product into a second product first subset and a second product second subset; running at a first location, the first product first subset with the second product first subset to yield a first partial result; running at a second location separate from the first location, the first product second subset with the second product second subset to yield a second partial result; outputting a combined result based on the first partial result and the second partial result; providing a confirmation to one of the first provider or the second provider regarding how the first partial result and the second partial result were obtained to maintain privacy in the first product and the second product."  These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of data access/processing.  Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea.  The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly 
Dependent claim 20 further describe the abstract idea of data access/processing.  The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  Therefore, the dependent claims are also not patent eligible.

Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter).
Claim 19 recites “A system comprising: at least one processor; and a computer-readable device storing instructions…”  The term “computer-readable device” is broad enough to read on a transitory signal.  A machine readable device can encompasses transitory forms of signal transmission (for example, a propagating electrical or electromagnetic signal per se).  As the claimed system only exists when all of its elements exist, and the claimed system includes transitory elements that only exist in a brief period of time, the system as a whole is transitory.  According to MPEP § 2106, there are four categories of invention: process, machine, article of manufacture or composition of matter.  Therefore, “computer-readable device” is neither a category of invention nor a subset of one of the categories.  It does not represent patent eligible subject matter.  (See In re Nuijten, 500 F.3d 1346, 1357, 84 USPQ2d 1495, 1503 (Fed. Cir. 2007)).
Claim 20 is also rejected as it depend on claim 19.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 19 recites “dividing the first product into a first product first subset and a first product second subset; dividing the second product into a second product first subset and a second product second subset.”  Although the Applicant’s Specification discloses,
“FIG. 6 illustrates the data provider computing device 601 dividing the data and the algorithm provider computing device 603 dividing the algorithm to setup a secure multi-party computation approach, in accordance with various embodiments. As shown in FIG. 6, the data provider computing device 601 can retrieve the data from a database 602 and perform an operation to divide the data into a first subset or first share 604 and a second subset or second share 606. In addition, as shown in FIG. 6, the algorithm provider computing device 603 may obtain the algorithm 608 and perform an operation to divide the algorithm 608 into a first subset or first algorithm 610 and a second subset or second algorithm 612. In one example, the algorithm is converted into a Boolean logic gate set 608. The logic gate set is then divided into a first subset and a second subset of the algorithm. A computing device can perform operations by reducing computer-readable instructions into binary decisions or Boolean logic operations or gates. Thus, the data provider computing device 601 and the algorithm provider computing device 603 may reduce the data and/or the algorithm into an emulated circuit or virtualized circuit that represents the data and/or the algorithm and can anonymize the circuit. In another example, the circuit may be represented by hardware.
As an example, the first subset of data and the second subset of data may be a nonsensical split of data. In addition, the first subset of the algorithm 610 and the second subset of the algorithm 612 may be a nonsensical split. The two parties (or two different computing environments) may operate on their respective splits of the algorithm. Neither party executes the entire algorithm on the entire set of data and does not understand what the entire algorithm determines. The splitting of the data and/or the splitting of the algorithm can occur on any of the components disclosed herein. For example, an entity might provide programming to a data provider 601 which can preprocess or prepare the data in terms of one or more of encryption and data splitting before the data is transmitted to the entity such as an aggregator/marketplace. The aggregator or marketplace might simply receive the data and perform the encryption and splitting on its computer systems as well. Similar processes can occur for the algorithm provider 603. Details about example aggregators is found in the related applications incorporated herein by reference.” (PGPub, Pars. 69-70 as similarly Figs. 6-7; Pars. 71-72)
The Applicant’s Specification does not describe how the products are divided in to subsets.  Therefore, the claim recites functional language but does not describe how the function is performed (lack of algorithm or steps for performing the function). (See In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 20 is also rejected as it depend on claim 19.
Claim 19 recites “running, on the computer-implemented system at a first location, the first product first subset with the second product first subset to yield a first partial result; running, on the computer-implemented system at a second location separate from the first location, the first product second subset with the second product second subset to yield a second partial result; and outputting a combined result based on the first partial result and the second partial result; providing a confirmation to one of the first provider or the second provider regarding how the first partial result and the second partial result were obtained via the first computer-implemented system and the second computer-implemented system being separated to maintain privacy in the first product and the second product”  Although the Applicant’s Specification discloses,
“Based on the authorization, the method can include dividing the first product into a first product first subset and a first product second subset, dividing the second product into a second product first subset and a second product second subset, running, on the computer-implemented system at a first location, the first product first subset with the second product first subset to yield a first partial result, running, on the product computer-implemented system at a second location separate from the first location, the first product second subset with the second product second subset to yield a second partial result and outputting a combined result based on the first partial result and the second partial result. These one or more steps can occur in any order.
The method of can further include designating an intended recipient of the combined result and/or only providing the combined result to the intended recipient. The person ordering the use of the algorithm with their data can, for example, be designated by the system as the only recipient. Both parties could also receive the data or metadata about the combined results. The parties may receive different information. For example, the owner of the algorithm may receive a confirmation of successful processing and that the recipient has the combined resulting data. The combined result can be encrypted and only decrypted by the intended recipient(s). One additional operation can be that the system destroys any copy of the data, partial result or combined result of the processing of the data by the algorithm.” (PGPub, Pars. 18, 59 as similarly Figs. 4-5; Pars. 43, 56, 66)
However, the Applicant’s Specification does not describe what is involved in performing the act of “running,” “outputting” nor “providing” or the manner in which “running,” “outputting” and “providing” is performed.  Therefore, the Specification does not explain what hardware and/or software with specific steps or procedures, to accomplish the function. (See MPEP 2161.01 (I)).
Claim 20 is also rejected as it depend on claim 19.
Claim 19 recites “providing a confirmation to one of the first provider or the second provider regarding how the first partial result and the second partial result were obtained via the first computer-implemented system and the second computer-implemented system being separated to maintain privacy in the first product and the second product”  Although the Applicant’s Specification discloses,
“The method of can further include designating an intended recipient of the combined result and/or only providing the combined result to the intended recipient. The person ordering the use of the algorithm with their data can, for example, be designated by the system as the only recipient. Both parties could also receive the data or metadata about the combined results. The parties may receive different information. For example, the owner of the algorithm may receive a confirmation of successful processing and that the recipient has the combined resulting data. The combined result can be encrypted and only decrypted by the intended recipient(s). One additional operation can be that the system destroys any copy of the data, partial result or combined result of the processing of the data by the algorithm.” (PGPub, Par. 59)
However, the Applicant’s Specification does not disclose the claim language.  That is, the Specification does not disclose providing a confirmation to one of the first provider or the second provider regarding how the first partial result and the second partial result were obtained via the first computer-implemented system and the second computer-implemented system.  Therefore, claim language is not found in the Spec. (See MPEP 2163 (I))
Claim 20 is also rejected as it depend on claim 19.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites “receiving, from a first provider of a first product, a request for a second product from a second provider; receiving, on the first computer-implemented system, a first authorization from the first provider to use the first product: receiving, a second authorization to use the second product from the second provider.”  The claim is unclear to one of ordinary skill because the claim only provides for a request being received by the system for a second product from a second provider.  However, the claims also recites a second authorization being received by the system to use the second product from the second provider.  That is, it is the system that is being requested for a second product, but it is the second provider that is providing an authorization to use the second product.  Further, the receiving, on the first computer-implemented system, a first authorization from the first provider to use the first product is also not clear because there is no request to use the first product.  Additionally, the claim recites that a first product is of a first provider and also recites receiving…a first authorization from the first provider to use the first product, but the products are never provided to the system.  Therefore, the scope of the claim is unclear.  (See In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claim 20 is also rejected as it depend on claim 19.
Claim 19 recites “the first computer-implemented system,” “the second computer-implemented system.”  There is insufficient antecedent basis for this limitation in the claim.  Therefore, the scope of the claim is unclear.  (See In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claim 20 is also rejected as it depend on claim 19.
Claim 19 is directed to “a system comprising: at least one processor; and a computer-readable device.”  However, claim 19 also recites “receiving, on the first computer-implemented system, a first authorization from the first provider to use the first product,” “result were obtained via the first computer-implemented system and the second computer-implemented system being separated to maintain privacy in the first product and the second product,” which are limitations directed to first computer-implemented system and second computer-implemented system being separated that makes the claim unclear to one of ordinary skill if the claim is direct to a system with a processor and readable device or in combination with separate first and second computer implemented systems.  Therefore, the scope of the claim is unclear.  (See In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claim 20 is also rejected as it depend on claim 19.
Claims 19-20 are indefinite because they are hybrid claims.  See MPEP § 2173.05(p) II.  In particular, the claims are directed to neither a “process” nor a “machine” but rather embrace or overlap two different statutory classes of invention.
Evidence to support a position that claims 19-20 are drawn to a product includes the recitation of “A system comprising: at least one processor; and a computer-readable medium…
Claim 19, “receiving, on the first computer-implemented system, a first authorization from the first provider to use the first product,” “combined,” “obtained via the first computer-implemented system and the second computer-implemented system being separated to maintain privacy,”
Claim 20, “combined,”
In light of this conflicting evidence, a person of ordinary skill in the art could reasonably interpret that claims 19-20 to be drawn to either a product or process.
Therefore, claims 19-20 are attempting to claim both an apparatus and the method steps of using the apparatus.  This causes confusion regarding when infringement occurs, either through limitations that are not attributed to any of the claimed structure or through limitations in which it is unclear whether infringement depends on use of the claimed structure or on its functionality.  However, It has been held that a claim that recites both an apparatus and the method steps of using said apparatus and/or method steps is indefinite under section 112, paragraph 2, as it does not sufficiently provide competitors with an accurate determination of the 'metes and bounds' of the protection involved.  (IPXL Holdings LLC v. Amazon.com Inc., 77 USPQ2d 1140 (CA FC 2005); Ex parte Lyell, 17 USPQ2d 1548 (B.P.A.I. 1990); In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011); UltimatePointer, LLC v. Nintendo Co., 118 USPQ2d 1125 (Fed. Cir. 2016); Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011)).
Claim 19 recites “providing a confirmation to one of the first provider or the second provider regarding how the first partial result and the second partial result were obtained via the first computer-implemented system and the second computer-implemented system being separated to maintain privacy in the first product and the second product.”  However, the claim In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claim 20 is also rejected as it depend on claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al (US 2017/0323196) in view of Freishtat et al. (US 2011/0161091).
With respect to claim 19, Gibson discloses a method, a system, comprising:
at least one processor; and: a computer-readable device storing instructions which, when executed by the at least one processor, cause the at least one processor to perform operations comprising (Figs. 13-14; Pars. 151-152):
dividing the first product into a first product first subset and a first product second subset (Fig. 8; Pars. 43, 116, 127-128);
dividing the second product into a second product first subset and a second product second subset (107, 122-123, 133-134, 137);
running, on the computer-implemented system at a first location, the first product first subset with the second product first subset to yield a first partial result (Fig. 8b; Pars. 116-117, 124, 129-131, 129-131, 134);
running, on the computer-implemented system at a second location separate from the first location, the first product second subset with the second product second subset to yield a second partial result (Fig. 8b; Pars. 129-131); 
outputting a combined result based on the first partial result and the second partial result (Figs. 5-7b, 8b; Par. 103, 116-117, 124, 130-134); and
providing regarding how the first partial result and the second partial result were obtained (combined result) via the first computer-implemented system and the second computer-implemented system being separated to maintain privacy in the first product and the second product (Figs. 2, 5-7b, 8b; Pars. 42-43, 47-48, 103, 110, 116-120, 124, 127-134).
Gibson does not explicitly disclose receiving from a first provider of a first product, a request for a second product from a second provider; receiving, on the first computer-implemented system, a first authorization from the first provider to use the first product; receiving a second authorization to use the second product from the second provider; and based on the first authorization and the second authorization: providing a confirmation to one of the first provider or the second provider.  Freishtat disclose receiving from a first provider of a first Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al  (US 2017/0323196), Freishtat et al. (US 2011/0161091) in view of Gomez et al. (US 2020/0036510).
With respect to claim 20, Gibson in view Freishtat of discloses all the limitations as described above.
Neither Gibson nor Freishtat explicitly disclose encrypting, on the computer-implemented system, the first product first subset and the first product second subset; encrypting, on the computer-implemented system, the second product first subset and the second product second subset; and encrypting, on the computer-implemented system, the combined result.  Gomez disclose encrypting, on the computer-implemented system, the first product first subset and the first product second subset (Abstract, Figs. 1-2; Pars. 28-31, 33-38, 84, 98-99); encrypting, on the computer-implemented system, the second product first subset and the second product second subset (Abstract, Figs. 1-2; Pars. 28-31, , 33-38, 84, 93, 98-99); and encrypting, on the computer-implemented system, the combined result (Abstract, Figs. 1-2, 8; Pars. 28-31, 54-59, 84-91, 94, 100).  Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gibson, Freishtat in view of Gomez in order to implemented in a way that meets silicon budgets without compromising on the capability to handle different sizes of data per layer, a different number of weights, and size of weights (Gibson, Par. 103) and to guarantee security and mitigating risk of reverse engineering of data and algorisms that are deployed on various (potentially insecure) .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PGPub Dalton et al (US 2018/0039884); provides splitting of data (Abstract, Figs. 2, 8; Pars. 26, 28, 47).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069.  The examiner can normally be reached on M-F 8:00-6:00 CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WODAJO GETACHEW/Examiner, Art Unit 3685                                                                                                                                                                                            
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685